[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: [RE:] TAX EXEMPTIONS PER4.3 OF THE PARTIES' AGREEMENT
The court has determined that if the defendant is allowed to claim one exemption his IRS tax savings will be $375.00 for the year, and the plaintiff's additional IRS tax will be $84.00 or $1.60 per week.
Therefore, the court, pursuant to § 46b-66 modifies paragraph 4.3 and 4.4 to allow the defendant father to claim one child on his income tax returns and the plaintiff mother, who has head of household status, to claim one child on her income tax returns.
The remaining part of the February 8, 1996 agreement shall be incorporated in the judgment as written.
HARRIGAN, J.